DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 24 October 2021 have been considered but are moot as the amendment required the examiner to use a new reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornan (US 2010/0244453), in view of Alstot et al. (“Alstot”; US 2005/0236842) and Thomazios (US 2015/0260154).
Regarding claim 1: Dornan discloses a wind plant, comprising: 
at least one wind collector assembly (14, Fig. 1 and 2) configured to collect a wind stream (shown by the arrow); 
at least one booster arm (32) in fluid communication with the at least one wind collector assembly, the booster arm configured to receive the wind stream and to increase the flowrate of the wind stream (as it combines wind streams); and 
Dornan does not explicitly disclose at least one exit conduit, the at least one exit conduit in fluid communication with the booster arm and rotatable with respect to the booster arm, wherein the at least one exit conduit is configured to rotate with respect to the at least one booster arm in response to a thrust force generated by the wind stream exiting the exit conduit, and wherein the at least one wind collector assembly includes a first wind collector and a second wind collector arranged downstream of the fist wind collector. 
However, Alstot discloses at least one exit conduit (122, Fig. 12), the at least one exit conduit in fluid communication with the booster arm (left side leading into 122) and rotatable with respect to the booster arm (paragraph 0172), wherein the at least one exit conduit is configured to rotate with respect to the at least one booster arm in response to a thrust force generated by the wind stream exiting the exit conduit (via 124, 124, paragraph 0172).
And, Thomazios discloses the at least one wind collector assembly includes a first wind collector (21, Fig. 1A) and a second wind collector (23) arranged downstream of the fist wind collector (as shown in Fig. 1A). 

	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the booster arm of Dornan to include the exit conduit of Alstot to generate additional electricity and to include the second wind collector of Thomazios in order to increase generating capacity. 
Regarding claim 3: Dornan discloses a wind collector but does not explicitly disclose the at least one wind collector assembly includes a driving turbine associated with the first wind collector, and a driven turbine configured to be driven by the driving turbine and associated with the second wind collector.
However, Thomazios discloses the at least one wind collector assembly includes a driving turbine (21) associated with the first wind collector, and a driven turbine (23) configured to be driven by the driving turbine and associated with the second wind collector (paragraph 0021).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the driven turbine of Doran to including the driving turbine of Thomazios in order to increase the rotation of the turbine. 
Regarding claim 4: Dornan modified by Thomazios discloses a driving turbine, Thomazios further discloses the driving turbine has blades, and the blades are rotated by the wind stream (paragraph 0021).
Regarding claim 5: Dornan modified by Thomazios discloses a driving turbine, Thomazios further discloses the blades of the driving turbine have a geometry such that the blades of the driving turbine are operable to create lift (as this the purpose of a turbine blade).

Regarding claim 6: Dornan modified by Thomazios discloses a driving turbine, Thomazios further discloses the driven turbine is configured to accelerate the wind stream (since the rotation of the turbine inherently accelerates the wind stream).
Regarding claim 8: Dornan discloses the at least one booster arm is in fluid communication with the at least one wind collector assembly via a channel (17, Fig. 5), and wherein the at least one booster arm (bottom of Fig. 5) has an inlet with a first cross sectional area (as shown in Fig. 5), the channel has a second cross sectional area (as shown in Fig. 5), wherein the first cross sectional area is greater than the second cross sectional area (as shown in Fig. 5).
Regarding claim 10: Dornan discloses the inlet of at least one booster arm is configured to receive ambient air in addition to the wind stream (shown by arrows in Fig. 6, and “flow through” in Fig. 3).
Regarding claim 11: Dornan discloses a wind plant but does not explicitly disclose an electrical power generator assembly operatively coupled to the at least one exit conduit.
However, Alstot discloses an electrical power generator assembly (66) operatively coupled (via 64) to the at least one exit conduit (as shown in Fig. 12).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the booster arm of Dornan to include the exit conduit and generator of Alstot to generate additional electricity. 
Regarding claim 12: Dornan discloses a wind plant but does not explicitly disclose the electrical power generator assembly is operatively coupled to the at last one exit conduit via a shaft that is fixed to the at least one exit conduit and is configured to rotate with the at least one exit conduit.
However, Alstot discloses the electrical power generator assembly is operatively coupled to the at last one exit conduit via a shaft (64) that is fixed to the at least one exit conduit and is configured to rotate with the at least one exit conduit (paragraph 0064).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the booster arm of Dornan to include the exit conduit and generator of Alstot to generate additional electricity. 
Regarding claim 13: Dornan discloses a method of capturing energy from wind, comprising: 
collecting wind in a wind collector assembly (via 14); 
increasing the flowrate of the wind by moving the wind through a booster arm (32, as it combine streams).
Dornan does not explicitly disclose expelling the wind from an exit conduit, whereby a thrust force is generated on the exit conduit, causing the exit conduit to rotate with respect to the booster arm, and wherein the at least one wind collector assembly includes a first wind collector and a second wind collector arranged downstream of the fist wind collector.
However, Alstot discloses expelling the wind from an exit conduit (122, Fig. 12), whereby a thrust force is generated on the exit conduit, causing the exit conduit to rotate with respect to the booster arm (paragraph 0172).
And, Thomazios discloses the at least one wind collector assembly includes a first wind collector (21, Fig. 1A) and a second wind collector (23) arranged downstream of the fist wind collector (as shown in Fig. 1A). 
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the booster arm of Dornan to include the exit conduit of Alstot to generate additional electricity and to include the second wind collector of Thomazios in order to increase generating capacity. 
	Regarding claim 14: Dornan discloses a wind turbine but does not explicitly disclose converting a torque associated with rotation of the exit conduit to electrical power.
	However, Alstot discloses converting a torque associated with rotation of the exit conduit to electrical power (paragraph 0172).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the booster arm of Dornan to include the exit conduit and generator of Alstot to generate additional electricity.
Regarding claim 15: Dornan disclose accelerating the wind by a turbine (20) in the wind collector assembly.
Regarding claim 17: Doran discloses the turbine is a driven turbine (via the wind), but does not explicitly disclose further comprising driving the driven turbine with a driving turbine.
However, Thomazios discloses further comprising driving the driven turbine (23) with a driving turbine (21).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the driven turbine of Doran to including the driving turbine of Thomazios in order to increase the rotation of the turbine. 
Regarding claim 18: Dornan discloses the booster arm is in fluid communication with the at least one wind collector assembly via a channel (17, Fig. 5), and wherein the at least one booster arm (bottom of Fig. 5) has an inlet with a first cross sectional area (as shown in Fig. 5), the channel has a second cross sectional area (as shown in Fig. 5), wherein the first cross sectional area is greater than the second cross sectional area (as shown in Fig. 5).
	Regarding claim 20: Dornan discloses the inlet of at least one booster arm is configured to receive ambient air in addition to the wind stream (shown by arrows in Fig. 6, and “flow through” in Fig. 3).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dornan, Alstot, and Thomazios as applied to claims 1 and 15 above, and further in view of Phillips (US 2020/0116120).
Regarding claim 2: Dornan discloses at least one wind collector assembly includes an inner wind collector (16) but does not explicitly disclose the at least one wind collector assembly includes an outer wind collector.
However, Phillips discloses the at least one wind collector assembly includes an outer wind collector (13).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the wind collector of Dornan to include the outer collector of Phillips in order to accelerate wind flow (paragraph 0016).
Regarding claim 7: Dornan discloses the at least one booster arm (32) is in fluid communication with the inner wind collector (12, as shown Fig. 2).
Regarding claim 16: Dornan discloses the wind collector assembly includes an inner wind collector (16), the inner wind collector associated with the turbine (as shown in Fig. 1), and wherein the inner wind collector is in fluid communication with the booster arm (as shown in Fig. 1), but does not explicitly disclose an outer wind collector.
However, Phillips discloses the at least one wind collector assembly includes an outer wind collector (13).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the wind collector of Dornan to include the outer collector of Phillips in order to accelerate wind flow (paragraph 0016).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dornan, Alstot, and Thomazios as applied to claims 8 and 13 above, and further in view of Alvi (US 2011/0268565).
	Regarding claim 9: Dornan discloses a channel and a booster arm but does not explicitly disclose an end of the channel is positioned inside the inlet of the at least one booster arm.
	However, Alvi discloses an end of the channel (at 7) is positioned inside the inlet of the at least one booster arm (13).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the channel to be inside the inlet of the booster arm, as disclosed by Alvi, in order to ensure a secure connection.
	Regarding claim 19: Dornan discloses a channel and a booster arm but does not explicitly disclose an end of the channel is positioned inside the inlet of the at least one booster arm.
	However, Alvi discloses an end of the channel (at 7) is positioned inside the inlet of the at least one booster arm (13).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the channel to be inside the inlet of the booster arm, as disclosed by Alvi, in order to ensure a secure connection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832